BIRD, Chief Justice.
This appeal is taken from a judgment entered in an election recount proceeding.
Carl Pinkston defeated Thomas Houri-gan in a race for sheriff of Washington County by a margin of 11 votes. Hourigan petitioned the Washington Circuit Court for a recount. The proceeding was narrowed to the consideration of 28 ballots. The trial court after his examination and consideration of these ballots entered a judgment declaring that the plaintiff, Hourigan, had won the election by a margin of 6 votes.
Pinkston has appealed. Only the same 28 ballots are involved on appeal.
We have considered each ballot separately and carefully together with the law thereunto pertaining.
We have tabulated 12 votes for Pinkston that were not tabulated for him by the *212trial court. We have tabulated 3 votes for Hourigan that were not tabulated for him by the trial court. There was no change in the rest of the 28 ballots considered. The trial judge’s margin for Hour-igan was 6 votes and he picked up 3 by our count. Pinkston, however, picked up 12 by our count which leaves him a victory margin of 3 votes.
The judgment is therefore reversed and Pinkston is declared the winner by 3 votes.
MOREMEN, J., not sitting.